Citation Nr: 0718229	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  04-28 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
70 percent for dementia, status post anoxic brain injury.  

2.  Entitlement to an initial compensable disability rating 
for left thoracic paraspinal musculature strain.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1981 to March 
2002.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The Board notes that in a February 2006 decision, the RO 
granted the veteran an increased disability rating of 70 
percent for his service-connected dementia, from the 
effective date of service connection; however, this did not 
satisfy his appeal.  

The Board also notes that in his July 2004 VA Form 9, the 
veteran requested a hearing before the Board at the Board's 
office in Washington, DC.  Before scheduling the requested 
hearing, the Board contacted the veteran by letter and 
informed him of his options for a Board hearing and also 
informed him that if he did not respond to the letter within 
30 days, the Board would assume that he no longer desired a 
Board hearing.  He has not responded to this letter.  
Accordingly, the Board has concluded that the veteran does 
not desire a Board hearing.


FINDINGS OF FACT

1.  The veteran's dementia, status post anoxic brain injury 
is productive of occupational and social impairment which 
more nearly approximate deficiencies in most areas than 
total.

2.  The veteran's service-connected thoracic spine disability 
is manifested by tenderness to palpation of the left 
paraspinal musculature at the T2-4 levels; there is no 
arthritis, muscle spasm or limitation of motion.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent 
for the veteran's service-connected dementia, status post 
anoxic brain injury have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic 
Code 9403 (2006).

2.  The criteria for a compensable evaluation for the 
veteran's service-connected back disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (2003); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5237 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran was provided with the notice 
required by the VCAA, by letters mailed in December 2003 and 
May 2006, subsequent to the initial adjudication of the 
claims.  The May 2006 letter informed him that he should 
submit any pertinent evidence in his possession and provided 
notice concerning the effective-date element of the claim.  
The Board notes that, even though the letters requested a 
response within 60 days, they also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by the Secretary within 
one year from the date notice is sent].  

The Board also notes that service medical records and post-
service treatment records have been obtained.  In addition, 
the veteran's private physician has provided a summary of his 
treatment of the veteran.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate either claim.  The Board is also unaware of any 
such outstanding evidence.

The record also reflects that the veteran was provided VA 
examinations in response to his claims for service 
connection.  In addition, he was scheduled to undergo an 
examination in August 2006 to determine the current degree of 
severity of the disabilities at issue.  He failed to appear 
for this examination without explanation and has not 
requested that the examination be rescheduled.  The Court has 
held that, "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claims in September 2006.  There 
is no indication in the record or reason to believe that any 
the ultimate decision of the RO would have been different had 
complete VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the RO 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claims.

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7 (2006).

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities at issue.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities.  

In response to his claim for compensation, the veteran was 
afforded a VA fee-based VA examination in December 2002.  

With regard to the veteran's thoracic spine disability, the 
examiner noted the veteran's report that due to his 
disability, he was unable to lift, take a deep breath, get up 
from bed or lie down, get dressed, run or workout.  The 
veteran also reported that due to his disability, he required 
bedrest at least once a month.  On physical examination, the 
veteran's posture and gait were normal; there was no 
radiation of pain on movement; there was no muscle spasm; 
straight leg raising tests on the right and left were 
negative; there were no signs of radiculopathy and there was 
no ankylosis of the spine present.  Forward flexion was to 95 
degrees, extension was to 35 degrees, lateral flexion in both 
directions was 40 degrees, and rotation in both directions 
was to 35 degrees.  There was no limitation of motion due to 
pain, fatigue, weakness, incoordination or lack of endurance.  
There was tenderness to palpation of the left paraspinal 
musculature at the T2-4 levels.  X-ray results for the 
thoracic spine were negative.  The pertinent diagnosis was 
left thoracic paraspinal musculature strain.

With regard to his anoxic brain injury, the examiner noted 
the veteran's report of three anoxic/hypoxic injuries that 
occurred while he was on active duty as a United States Navy 
Seal.  The veteran reported that as a result of the in-
service injuries, he had difficulty remembering dates, times 
and places.  He also reported that he had lost several months 
of work due to his disability and that his first marriage had 
ended because of problems associated with his dementia, but 
that he had recently remarried.  On mental status 
examination, the veteran was shown to be alert and oriented 
with short-term and long-term memory intact.  Behavior, 
comprehension and social responses were adequate and there 
were no signs of tension or depression.  The examiner's 
diagnosis was status post anoxic encephalopathy with slight 
residuals of short-term memory loss.

During a VA fee-basis psychiatric evaluation conducted on the 
same date, the veteran reported that at times he was unable 
to communicate and that he had no emotions at all.  He also 
reported that his short-term memory, although better than it 
was in the past, was still a problem.  On mental status 
examination, the veteran's mood was flat and his affect was 
restricted.  He denied lethality and hallucinations.  There 
was no gross impairment in his memory or cognition, but he 
had some difficulty with dates and small things such as 
names.  The examiner also noted that the veteran was fully 
alert and oriented and his insight and judgment were fair to 
good.  The examiner diagnosed the veteran with dementia.  

Outpatient treatment records from the Portsmouth Naval 
Medical Center dated from May 2001 to May 2003 note the 
veteran's complaints of pain in multiple areas of the spine, 
to include the mid-thoracic region.

In his July 2004 VA Form 9, the veteran claimed that he was 
suffering from a chronic and severe disability as a result of 
diving accidents in service and that there were significant 
problems and damage to the frontal lobe resulting in an 
inability to communicate, aggressive behavior, short-term 
memory loss and feelings of being slowed down.  He also 
stated that there was cerebral injury with diffuse 
subcortical dysfunction and intermittent explosive episodes.  
He also claimed that he warranted an increased rating for his 
back disability because of ongoing problems he was 
experiencing, including difficulty sleeping, which he claimed 
affected the problems he had with his brain injury.  The 
veteran attached a July2004 report from Dr. G. O'Shanick of 
the Center for Neurorehabilitation Services in support of his 
claim for a higher rating for dementia.

The medical report from Dr. O'Shanick shows that the veteran 
was first evaluated by him in September 1998, while on active 
duty and following the aforementioned injuries that occurred 
while performing his duties as a United States Navy Seal.  
Dr. O'Shanick indicated that during his initial evaluation, 
the veteran reported erratic sleep patterns, an inability to 
communicate, aggressive behavior, short-term memory loss and 
feelings of being slowed down.  Neuropsychiatric evaluation 
at that time revealed findings consistent with anoxic/hypoxic 
cerebral injury with diffuse subcortical dysfunction.  Dr. 
O'Shanick also indicated that due to damage to his frontal 
lobe structures and impairment of inhibitory pathways, the 
veteran was also diagnosed with secondary intermittent 
explosive episodes.  The report also indicates that a 
neuropsychological evaluation, which was completed earlier in 
January 1998, revealed evidence of deficits with cognitive 
processing speed and frontal lobe functions, complicated by 
associated anxiety and depression.  A PET scan of the brain, 
completed in November 1998, revealed the presence of diffuse 
bilateral hypometabolic abnormalities as found with anoxic 
hypoxic brain injury.  Neurolinguistic evaluation 
demonstrated deficits with higher-level problem solving, 
impulsivity and pragmatics.

The report also indicates that the veteran was seen by Dr. 
O'Shanick as recently as June 2004.  At that time, he 
continued to complain of memory impairment, organizational 
difficulties, executive functioning deficits and persistent 
difficulties with communication, especially in affectively 
charged settings.  At that time, the veteran's wife also 
reported that the veteran's ability to follow through on 
tasks and complete a task was diminished.  The veteran also 
described symptoms indicative of deficits with auditory 
processing, comprehension and prosodic function.  The 
examiner also noted that on examination in June 2004, the 
veteran continued to demonstrate symptoms consistent with 
reductions in expressive lexicon in emotionally laden 
environments, impaired pragmatic language, reduced initiation 
and easy fatigability.  He also noted that executive 
functioning deficits such as stimulus bound behavior, 
impaired planning and execution in novel settings and higher-
level reasoning were significantly compromised.  
Distractibility and impaired vigilance were also present 
along with reduced multitasking..  Results of a 
neurolinguistic evaluation performed at that time revealed 
deficits in arithmetic skills, memory, prospective memory, 
critical thinking, inductive and deductive reasoning, time 
management for tasks and pragmatics.  An occupational therapy 
evaluation revealed higher-level visual-vestibular deficits 
and impaired executive functioning.  The examiner also noted 
that the veteran's clinical picture at that time was further 
complicated by significant sleep inefficiency due to chronic 
musculoskeletal pain which caused the veteran additional 
fatigue.

Analysis

Dementia, Status Post Anoxic Brain Injury

The veteran's dementia, status post anoxic brain injury is 
currently assigned a 70 percent rating under 38 C.F.R. § 
4.130, Diagnostic Code 9304.  

Under the general rating formula applicable to this and other 
psychiatric disorders, a 70 percent rating is assigned where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9304 (2006).

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

The veteran was assigned the current 70 percent rating based 
on the medical evidence discussed above.  The evidence does 
not show that the veteran has any of the symptoms associated 
with a 100 percent rating.  Although Dr. O'Shanick noted in 
June 2004 that the veteran's higher-level reasoning was 
significantly compromised and that he exhibited deficits in 
critical thinking and inductive and deductive reasoning; the 
December 2002 VA examiner indicated that there was no gross 
impairment in the veteran's memory or cognition.  In 
addition, although the veteran has some impairment in his 
ability to communicate, none of the evidence indicates that 
he has gross impairment in his ability to communicate.  There 
was also no evidence of the veteran being disoriented to time 
or place in December 2002 or June 2004.  In fact, the 
December 2002 VA examiner noted that the veteran was alert 
and oriented.  The veteran denied any hallucinations on 
examination in December 2002 and did not report any on 
examination in June 2004.  Furthermore, although there was 
concern over the fact that the veteran was found to have 
intermittent explosive episodes while in service in 1998, 
there was no indication on examination in December 2002 or 
June 2004 that the veteran posed a threat to himself or 
others.  Finally, with regard to his memory loss, the veteran 
has been shown to have short-term memory loss, which results 
in an inability to remember small things like dates and names 
of people such as his examiner.  However, there is no 
evidence or report that he has been unable to remember either 
his own name or the name of close relatives such as his wife, 
nor is there any evidence that he has been unable to remember 
his own occupation.

Moreover, it appears that the veteran continues to maintain 
substantially gainful employment.  Although his first 
marriage reportedly ended because of problems associated with 
his dementia, he has remarried and there is no evidence 
indicating that this marriage has failed.  

In sum, although the record demonstrates that the veteran 
sustained significant brain damage as a result of the anoxic 
episodes in service, the evidence demonstrates that the 
occupational and social impairment resulting from the brain 
damage more nearly approximates the deficiencies in most 
areas contemplated by the assigned evaluation than the total 
impairment contemplated by a 100 percent rating.  

The Board notes that the veteran was scheduled for a VA 
examination in August 2006 to determine the nature and 
current degree of severity of the impairment associated with 
his brain injury, to include whether there are any components 
of the disability for which separate ratings are warranted.  
As noted above, he failed to appear for this examination.  In 
accordance with 38 C.F.R. § 3.365 (2006), the Board has 
decided the claim without the benefit of a more recent 
examination.  The record before the Board does not 
demonstrate that there are any components of the disability 
for which separate evaluations are warranted.

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  In 
addition, the Board has considered whether a rating in excess 
of 70 percent is warranted for any portion of the initial 
evaluation period but for the reasons discussed above, has 
determined that it is not.  Finally, the Board has considered 
the benefit-of-the-doubt doctrine, but has determined that 
the preponderance of the evidence is against the claim.

Thoracic Disability

The Board notes that the criteria for evaluating disabilities 
of the spine were revised, effective September 26, 2003.

In VAOPGCPREC 7- 2003, the General Counsel held that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date.

Under the criteria in effect prior to September 23, 2003, 
limitation of motion of the dorsal spine, now referred to as 
the thoracic spine, warrants a 10 percent evaluation if it is 
moderate or severe.  A noncompensable evaluation is assigned 
if limitation of motion is only slight.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. 
§ 4.40 concerning lack of normal endurance, functional loss 
due to pain, and pain on use and during flare-ups; the 
provisions of 38 C.F.R. § 4.45 concerning weakened movement, 
excess fatigability, and incoordination; and the provisions 
of 38 C.F.R. § 4.10 concerning the effects of the disability 
on the veteran's ordinary activity are for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the former criteria, disabilities of the dorsal spine 
were separately rated from disabilities of the lumbosacral 
spine.  The veteran is in a receipt of a separate 10 percent 
rating for disability of his lumbosacral spine and the rating 
for that disability is not at issue in this appeal.  
Therefore, the criteria for rating disabilities of the lumbar 
spine are not for consideration in rating the veteran's 
thoracic spine disability. 

Under the criteria which became effective September 26, 2003, 
lumbosacral strain is to be evaluated under the general 
rating formula for rating diseases and injuries of the spine 
(outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5237 
(2006).

Under the general rating formula for rating diseases and 
injuries of the spine, impairment of the thoracic and lumbar 
spine is rated as one disability.  With or without symptoms 
such as pain, stiffness or aching in the area of the spine 
affected by residuals of injury or disease, a 10 percent 
evaluation is warranted if forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; or the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; there is muscle spasm, guarding or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or there is vertebral body fracture 
with loss of 50 percent or more of the height.  

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

With respect to whether a compensable rating is warranted on 
the basis of limitation of motion, the Board notes that the 
veteran demonstrated full range of motion on the December 
2002 examination.  In addition, the examiner indicated that 
there was no limitation of motion due to pain, fatigue, 
weakness, incoordination or lack of endurance.  In fact, 
there is no objective evidence of limitation of motion of the 
thoracolumbar spine during the initial evaluation period.  In 
addition, the December 2002 examiner found no muscle spasm.  
The objective medical evidence shows that he veteran's 
thoracic spine disability is manifested only by tenderness in 
the left paraspinal muscles.  There is no provision in the 
former or current criteria for evaluating spine disabilities 
authorizing a compensable rating for muscular tenderness that 
results in no significant functional impairment.  The Board 
again notes that the veteran failed to appear for the August 
2006 examination that might have provided evidence favorable 
to his claim, but due to his failure to appear for that 
examination the Board must decide the claim on the current 
record.  The record before the Board demonstrates that the 
disability warrants a noncompensable rating throughout the 
initial evaluation period.

Extra-schedular Consideration

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  During the initial evaluation period, the 
veteran has not required frequent hospitalization for either 
disability, the manifestations of his dementia are consistent 
with the assigned schedular evaluation, and the demonstrated 
manifestations of his thoracic spine disability are minimal.  
In sum, there is no indication that the average industrial 
impairment from the veteran's dementia would be in excess of 
that contemplated by the assigned evaluation or 70 percent or 
that the average industrial impairment from his thoracic 
spine disability would be to a compensable degree.  
Therefore, referral of this case for extra-schedular 
consideration is not in order. See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A disability rating in excess of 70 percent for dementia, 
status post anoxic brain injury is denied.

A compensable disability rating for left thoracic paraspinal 
musculature strain is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


